DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (US 2019/0116717 A1), hereinafter Pauli, in view of Schott et al. (US 2014/0373496 A1), hereinafter Schott.
Regarding claim 1, Pauli teaches an agricultural implement (3) comprising: 
an elongated main chassis member (31); 
ground engaging wheels for supporting the main chassis member on the ground (35); and 

Pauli does not specifically teach the arms having a transport position.
Schott teaches each arm is adapted to move between a working position, a headland position, and a transport position ([0004] lines 7-13 teaches the arm having a work position, headland position, and transport position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a transport position for the arms of Schott’s invention to the agricultural implement of Pauli as implements having a transport position is old and well-known in the art.

Regarding claim 2, Pauli of the combination as set forth above teaches wherein each of the at least one working implements comprises a rotor (Fig. 1B shows working implements have rotors).
Regarding claim 3, Pauli of the combination as set forth above teaches wherein each of the rotors comprises a hub with tines (Fig. 1B shows rotors have a hub with tines).
Regarding claim 4, Pauli of the combination as set forth above teaches a control system (22) configured to detect when the headland position is required and, in response, commences a headland manoeuvre comprising:
raising each arm to the headland position (Fig. 2 shows step 113 where the implements are raised in response to detecting the headland area).
Pauli does not teach the control system displacing the working element away from the main chassis.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the control system moving a working element away from the chassis in a headland maneuver as taught by Schott to the agricultural implement of Pauli in view of Schott in order to further increase the height of the working implement over the swathe without raising the arm excessively.
Regarding claim 5, Pauli of the combination as set forth above teaches wherein the control system is further configured to detect when the headland position is no longer required and, in response, returns each arm to the working position (Fig. 2 and [0058] teaches that the arms are automatically lowered in step 114 when headland position not needed).
Regarding claim 6, Schott of the combination as set forth above teaches wherein the control system is configured, on commencement of the headland manoeuvre, to move the, or each rotor to a predetermined lateral position away from the main chassis member ([0008] teaches a control setpoint that sets a target height and [0030] teaches increasing the distance of the implement away and raising it to that target height).
Regarding claim 7, Schott of the combination as set forth above teaches wherein the predetermined lateral position is adjustable by a user ([0010] teaches an adjustment means for the user to adjust the control setpoint, which requires a different lateral position for a given arm inclination).
Regarding claim 8, Pauli of the combination as set forth above teaches wherein the agricultural implement further comprises a position determination system coupled with the control system, by which the control system identifies the commencement of the headline manoeuvre (Fig. 2 and [0057] teaches a navigation system 21 records position data and determines the headland area in steps 111 and 112).
Regarding claim 9, Pauli of the combination as set forth above teaches wherein the agricultural implement comprises a rake or a tedder (Fig. 1B shows rakes 33a-d).
Regarding claim 11, Pauli of the combination as set forth above teaches a towing vehicle (2), wherein the control system receives an indication of the commencement of the headland manoeuvre from the towing vehicle (Fig. 1A shows navigation system 21 in towing vehicle 2 and Fig. 2 shows that data from the navigation system triggers the headland maneuver).
Regarding claim 12, the combination of Pauli in view of Schott does not teach wherein the indication is communicated by an ISOBUS or CANBUS connection.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to include this type of connection since it is well-known in the art for communications of agricultural controllers.

Regarding claim 13, Pauli of the combination as set forth above teaches a method of operating an agricultural implement according to claim 1 (shown in Fig. 2), comprising: 
detecting when the agricultural implement commences a headland manoeuvre; and 
in response, raising at least one of the arms (Fig. 2 shows step 113 where the implements are raised in response to detecting the headland area) and moving the working implement carried thereby along the arm away from the main chassis member ([0017] teaches that the implements can be displaced transversely in addition to being lifted).
Regarding claim 14, Pauli of the combination as set forth above teaches wherein on completion of the headland manoeuvre, returning the at least one of the arms and the working implement carried thereby to the positions occupied relative to the main chassis member at the commencement of the headland manoeuvre (Fig. 2 and [0058] teaches that the arms are automatically lowered in step 114 when headland position not needed).
Regarding claim 15, Pauli of the combination as set forth above teaches on detection of the commencement of the headland manoeuvre, raising each of the arms (Fig. 2 shows step 113 where the implements are raised in response to detecting the headland area).
The combination as set forth above does not teach also displacing each working implement laterally away from the main chassis member.
Schott teaches displacing each working implement laterally away from the main chassis member on detection of the headland maneuver (end of [0028] teaches increasing the distance from the chassis and adapting the raised arm height).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include displacing each working implement away from the main chassis as taught by Schott to the agricultural implement of Pauli in view of Schott in order to further increase the height of the working implement over the swathe without raising the arm excessively.
Regarding claim 16, the combination as set forth above does not teach displacing the working elements laterally away to a predetermined position.
Schott teaches, on detection of the commencement of the headland manoeuvre, displacing each working implement laterally away from the main chassis member to a predetermined position ([0030] teaches increasing the distance of the implement away and raising it a target height).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include displacing the working elements to a predetermined position as taught by Schott to the agricultural implement of Pauli in view of Schott in order to control the height and distance of the implement to prevent disrupting the crop material rows.
Regarding claim 17, the combination as set forth above does not teach determining the windrow height and adjusting the displacement of the implement based on it.
Schott teaches determining a height of material previously processed by the agricultural implement and automatically adjusting the displacement of each working implement laterally 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include determining the windrow height and adjust the displacement of the implement of Schott’s invention to the agricultural implement of Pauli in view of Schott in order to prevent contact with the windrows without excessively raising the implement. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (US 2019/0116717 A1), hereinafter Pauli, in view of Schott et al. (US 2014/0373496 A1), hereinafter Schott, further in view of Chaney et al. (US 2017/0118918 A1), hereinafter Chaney.
Regarding claim 10, Schott of the combination as set forth above teaches a towing vehicle (5) wherein the control system is further configured to adjust the extent of movement of the at least one working implement along each arm away from the main chassis member during the headland manoeuvre, based on the swathe height ([0010] adjustment means adjust control setpoint which controls the height of the implement to not impact the swathe).
The combination of Pauli in view of Schott does not teach the agricultural implement and the towing vehicle comprising sensors to determine a swathe height.
Chaney teaches wherein the agricultural implement and the towing vehicle further comprise one or more sensors coupled with the control system to determine a swathe height of material deposited by the agricultural implement (Fig. 4 shows sensor 312 that measures the swathe height).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the swathe height sensors of Chaney’s invention to the method of operating an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arnold et al. (US 2013/0014480 A1) discloses a haymaking device that raises its rakes upon detection of the headland to prevent them from coming into contact. Breneur et al. (US 2003/0041584 A1) discloses a haymaking device with implements that can be extended farther away from the main body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        


/ADAM J BEHRENS/Primary Examiner, Art Unit 3671